Opinion
per Curiam,
Appellant was charged with two misdemeanors: operating a motor vehicle while license is under suspension and resisting arrest. At the preliminary hearing, *452the magistrate dismissed the resisting arrest charge, and appellant was bound over on the other charge. Thereafter, the appellant filed a pretrial motion to quash the indictment. Because the lower court found that Commonwealth v. Campana, 452 Pa. 233, 304 A. 2d 432 (1973), vacated on other grounds 414 U.S. 808, on remand 455 Pa. 622, 314 A. 2d 854 (1974), required the dismissal of all charges arising out of the same criminal episode upon the dismissal of one, it granted appellant’s motion. The Commonwealth appeals.
Commonwealth v. Campana, supra, requires only that all charges arising out of the same criminal transaction be brought at the same time. There is no requirement that the dismissal of one charge necessitates the dismissal of the remaining charges. The Commonwealth complied fully with Campana in the instant case.
Order reversed and case remanded for trial.